DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 10/25/2012, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shabtay (US 7606203 B1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





Claims 1-2, 4, 8-9, 11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2014/0012562 A1) in view of Reynolds (US 20140280892 A1) and further in view of Shabtay  (US 7606203 B1). 
Regarding Claim 1, 8, and 15

Chang teaches:

A method comprising: analyzing, via a first capturing agent deployed on a hypervisor of a first host, first packets associated with the first host to yield first data at a first level of analysis (¶15-17 each of the servers 218 further includes a data collection agent or data collector, the data collectors are integrated with the hypervisors associated with each of the servers 218 (first environment), ¶16 ¶22 data is collected (e.g., by the data collectors 220) from a live target application executing in a first environment, ¶29); 

wherein the first packets include data flowing through the hypervisor and through one or more virtual machines of the first host (fig. 2 ¶15-17 each of the servers 218 (virtual machine) further includes a data collection agent or data collector, the data collectors are integrated with the hypervisors associated with each of the servers 218 (first environment), ¶16);


((¶15 each of the servers 218 further includes a data collection agent or data collector, the data collectors are integrated with the hypervisors associated with each of the servers 218 (second environment), ¶16 ¶22 data is collected (e.g., by the data collectors 220) from a live target application executing in a first environment, ¶29); 

Chang does not teach:

collecting, via a collector, the first data and the second data during a period of time to yield aggregated data, the period of time including at least a duration of a predefined event; 

comparing the aggregated data to identify a delta; and 

analyzing the delta to determine whether the delta represents a packet loss or is a result of a network topology.


Reynolds teaches: 

collecting, via a collector, the first data and the second data during a period of time to yield aggregated data, the period of time including at least a duration of a predefined event (¶107 metrics generated may be diagnostically equivalent and, thus, may be aggregated into a single event, ¶123, metrics (first and second data collected via collector 200 in fig. 1a) generated within the most recent 15-second time interval are aggregated, ¶135 health data processing application 100 may receive from collector applications 200 aggregated activity data corresponding to the most recent 15-second interval of network operation, ¶166 Collector application 200 aggregates the filtered transaction data that was extracted during a predefined time interval and generates an event based on the aggregated data, ¶11 events of network traffic);
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang in light of Reynolds in order to provide network performance monitoring methods, , generating data regarding application performance, and analyzing the data to determine application health (Reynolds  ¶2-3).

Chang-Reynolds does not teach:

comparing the aggregated data to identify a delta; and 

analyzing the delta to determine whether the delta represents a packet loss or is a result of a network topology.

Shabtay teaches:

comparing the aggregated data to identify a delta (col 11 lines 54-65 collects the ingress and egress counter data from all the endpoints, and calculates the packet loss, ingress counter readings are summed (aggregated) to generate an ingress counter sum and the egress counter readings are summed (aggregated) to generate an egress counter sum, summing of 
counters are performed at two different points in time in order to calculate 
relative change (or delta) information (identify delta)); and 

analyzing the delta to determine whether the delta represents a packet loss or is a result of a network topology (col 11 lines 54-65 packet loss calculated will be the packet loss during the interval of time between these two phases, ingress counter delta is calculated by subtracting the first phase ingress counter sum from the second-phase ingress counter sum.  Similarly, an egress counter delta is calculated by subtracting the first phase egress counter sum from the second phase egress counter sum.  The egress counter delta is then subtracted from the ingress counter delta to yield the packet loss).
	 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang-Reynolds in light of Shabtay in order for the packet loss measurements to be provided to network operators, or forwarded to customers, and/or stored to create historical performance charts (Shabtay col 11 lines 54-65).



Regarding Claim 2, 9, and 16

Chang-Reynolds-Shabtay teaches:

The method of claim 1.

Shabtay teaches:

The method of claim 1, wherein a packet flow occurs through a first environment and a second environment (col 11 lines 54-65 collects the ingress and egress counter data from all the endpoints, and calculates the packet loss, ingress counter readings (a first environment) are summed (aggregated) to generate an ingress counter sum and the egress counter readings (a second environment) are summed (aggregated) to generate an egress counter sum, summing of counters are performed at two different points in time in order to calculate relative change (or delta) information (identify delta)).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang-Reynolds in light of Shabtay in order for the packet loss measurements to be provided to network operators, or forwarded to customers, and/or stored to create historical performance charts (Shabtay col 11 lines 54-65).


Regarding Claim 4, 11, and 18

Chang-Reynolds-Shabtay teaches:

The method of claim 1.

Shabtay teaches:
The method of claim 1, wherein the comparing of the packets captured and reported by the first capturing agent and the second capturing agent is performed on one of a per flow basis, a per link basis, or a per host basis (col 11 lines 54-65 collects the ingress and egress counter data from all the endpoints (per host basis), and calculates the packet loss, ingress counter readings (a first environment) are summed to generate an ingress counter sum and the egress counter readings (a second environment) are summed to generate an egress counter sum, summing of counters are performed at two different points in time in order to calculate relative change (or delta) information (identify delta)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang-Reynolds in light of Shabtay in order for the packet loss measurements to be provided to network operators, or forwarded to customers, and/or stored to create historical performance charts (Shabtay col 11 lines 54-65).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang-Reynolds-Shabtay as applied to claim 1 above, and further in view of Sodhi (US 2015/0036533 A1). 

Regarding Claims 21, 22, and 23

Chang-Reynolds-Shabtay teaches:

The method of claim 1.

Chang-Reynolds-Shabtay does not teach:

The method of claim 1, wherein the analyzing the delta further comprises analyzing the network topology.

Sodhi teaches:

The method of claim 1, wherein the analyzing the delta further comprises analyzing the network topology (¶16 use network topology information (e.g. the interconnection and arrangement of nodes in the network) in combination with the multi-layer packet flow information to determine the health and general direction of flow for an application or service, the flow control manager receives communication monitoring messages from a plurality of nodes in the network per interface and determines the packet loss in and out of the respective interfaces, ¶34 to determine the information loss statistics, may determine a number or percentage of 
packets of a packet flow that have been altered, comparing actual packets received or transmitted to expected packets (received or transmitted) at a layer, interface, or node to determine whether packets have been dropped or otherwise altered (delta information)).
 (Sodhi ¶2).


Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang-Reynolds-Shabtay as applied to claim 3 above, and further in view of Lenglet (US 20160105333 A1). 

Regarding Claim 5, 12, 19

Chang-Reynolds-Shabtay teaches:

The method of claim 3.

Chang-Reynolds-Shabtay does not teach:

The method of claim 1, wherein the period of time includes the constant factor defined by the one or more units of time and another factor defined by a particular communication session.

Lenglet teaches:

The method of claim 1, wherein the period of time includes the constant factor defined by the one or more units of time and another factor defined by a particular communication session (¶8 periodically (the period of time including at least a constant factor defined by one or more units of time) sends the data collector set the following data tuple for each sampled flow: flow's identifier data (e.g., flow's five tuple), packet count, byte count, 
start time stamp, and end time stamp) (defined be a particular communication session));
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang-Reynolds-Shabtay in light of Lenglet in order to provide flow analysis data for each flow that is sampled, and sends this flow analysis data to the data collector set (Lenglet ¶8).
s 6, 13, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Chang-Reynolds-Shabtay-Lenglet as applied to claim 5 above, and further in view of Morinaga (US 20080298271 A1).

Regarding Claim 6, 13, and 20

Chang-Reynolds-Shabtay-Lenglet teaches:

The method of claim 5.

Chang-Reynolds-Shabtay-Lenglet does not teach:

The method of claim 5, wherein the constant factor defined by the one or more units of time follows a completion of the particular communication session such that the period of time is extendable beyond the completion of the particular communication session.

Morinaga teaches:

The method of claim 5, wherein the constant factor defined by the one or more units of time follows a completion of the particular communication session such that the period of time is extendable beyond the completion of the particular communication session (fig. 1 packet exchange network 21 for communication session between two phones, with a  communication-quality measuring apparatus 1, ¶30 communication-quality measuring apparatus 1 reads and analyzes RTP headers of the packets captured, thereby determining the presence of lost packets ¶79 increasing/decreasing the capturing time Tcap and the interval time Tint in multiples (extending the period of time for an extended period of time) or other units of unit times Td on the basis of the determination packet(s) has/have been discarded (on the basis of packet loss), ¶72 ).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang-Reynolds-Shabtay-Lenglet in light of Morinaga in order for providing a communication-quality measuring apparatuses, communication-quality measuring methods, and computer programs for capturing packets transferred (Morinaga ¶3).


Claims 7 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Chang-Reynolds-Shabtay as applied to claim 1 above, and further in view of Averi (US 20090310485 A1), and further in view of Morinaga (US 20080298271 A1).
Regarding Claim 7, 14

Chang-Reynolds-Shabtay teaches:

The method of claim 1.

Chang-Reynolds-Shabtay does not teach:

The method of claim 1, further comprising: determining the packet loss exceeds a threshold; and 

extending the period of time for an extended period of time, the extended period of time being variable and determined based on how much the at least one of first packet loss exceeds the threshold

Averi teaches: 

The method of claim 1, further comprising: determining the packet loss exceeds a threshold (¶136 processor module determines that packet loss for a path has exceeded a defined loss threshold for a good path state over one of the threshold periods monitored); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang-Reynolds-Shabtay in light of Averi in order for addressing systems and 
techniques which improve performance, reliability, and predictability of 
networks without having costly hardware upgrades or replacement of existing 
network equipment by addressing an adaptive communication controller for providing wide area network (WAN) performance and utilization measurements (Averi ¶5).

Chang-Reynolds-Shabtay-Averi does not teach:

extending the period of time for an extended period of time, the extended period of time being variable and determined based on how much the at least one of first packet loss exceeds the threshold


Morinaga teaches: 

extending the period of time for an extended period of time, the extended period of time being variable and determined based on how much the at least one of first packet loss exceeds the threshold (fig. 1 packet exchange network 21 for communication session between two phones, with a  communication-quality measuring apparatus 1, ¶30 communication-quality measuring apparatus 1 reads and analyzes RTP headers of the packets captured, thereby determining the presence of lost packets ¶79 increasing/decreasing the capturing time Tcap and the interval time Tint in multiples (extending the period of time for an extended period of time) or other units of unit times Td on the basis of the determination packet(s) has/have been discarded (on the basis of packet loss), ¶72 ).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang-Reynolds-Shabtay-Averi in light of Morinaga in order for providing a communication-quality measuring apparatuses, communication-quality measuring methods, and computer programs for capturing packets transferred over a packet exchange network, analyzing the packets captured, and measuring quality, such as loss or delay of the packets, in the packet exchange network (Morinaga ¶3).







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        01/14/2022